UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6765


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC PASCAL JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:10-cr-00078-H-1; 4:14-cv-00215-H)


Submitted:   March 30, 2017                 Decided:   April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Pascal Jackson, Appellant Pro Se. William Glenn Perry, OFFICE
OF THE UNITED STATES ATTORNEY, Seth Morgan Wood, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eric Pascal Jackson seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.     The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”        28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.       Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Jackson has not made the requisite showing.   Accordingly, we deny

Jackson’s motion for appointment of counsel, deny a certificate of

appealability, and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately




                                  2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3